Citation Nr: 0912335	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  08-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for a right ankle 
condition, to include as secondary to the right knee.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from August 1982 to 
June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran seeks service connection for a right ankle 
condition, which he attributes to service-connected right 
knee instability.

Service treatment records (STRs) show no complaints of or 
treatment for a right ankle condition.

VA medical records dating from July 2006 to October 2006 show 
diagnoses of instability of right ankle pain secondary to 
"old trauma" and chronic ankle pain due to "old trauma."  

In May 2008 the Veteran was accorded a compensation and 
pension (C&P) joints examination.  The right ankle was not 
examined.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran should be accorded another C&P joints examination 
to address the etiology of any right ankle condition 
present.  38 C.F.R. § 3.327.  The Board also notes that the 
Veteran receives health care through VA.  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the Veteran that are dated from 
February 5, 2008, to the present.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Mountain Home VAMC dating from February 
5, 2008, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the Veteran for an 
appropriate examination regarding his 
claim for service connection for a 
right ankle condition.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examiner must 
note in his report that the claims file 
was reviewed.  All indicated tests must 
be performed, and all findings reported 
in detail.  The examiner is 
specifically requested to set forth the 
diagnosis for any right ankle condition 
found and opine as to whether any 
diagnosed condition is less likely than 
not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
related to his active service.  If the 
examiner finds that it is not related 
to his active service, the examiner 
should provide an opinion as to whether 
any ankle disability is at least as 
likely as not (50 percent probability 
or greater) proximately due to or the 
result of the service-connected right 
knee condition.  If the examiner 
responds in the negative then an 
opinion should be provided as to 
whether any right ankle disability 
found is at least as likely as not (50 
percent probability or greater) 
aggravated by the service-connected 
right knee condition.  A complete 
rationale for all opinions proffered 
must be set forth in the report 
provided.

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
